DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on February 18, 2022. Claims 2-23 are currently pending. 

Specification
In view of the response filed on 2/18/2021 amending the specification to include the issued patent number the objections made against the specification in the office action of 11/26/2021 have been withdrawn. 

Claim Interpretation
In view of the amendment filed on 2/18/2021 amending the claims to remove the language “mapping system” the claim interpretation statements made within the office action of 11/26/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/18/2021 amending the claims to clarify the language the 112 rejections made against claim 2-23 in the office action of 11/26/2021 have been withdrawn.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites that the respiration rate metric extractor is configured to extract the respiration rate metric from Claim 3 also recites that the heart rate metric extractor is configured to extract the heart rate metric from the cardiovascular signal component which is confusing since claim 2 from which claim 3 depends has been amended to recite that the physiological waveform includes a cardiovascular signal component and a pulmonary signal component so it is unclear which cardiovascular signal component applicant is referring to when reciting “from the cardiovascular signal component”, i.e. the cardiovascular signal component that is present within the sensed physiological waveform or the cardiovascular signal component present after being high pass filtered. It is suggested to state something similar to “from the cardiovascular signal component outputted from the variable high pass filter” to provide further clarification.

Allowable Subject Matter
Claims 2 and 4-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claim elements, a system/method that includes sensing a physiological waveform,  extracting a heart rate metric from the physiological waveform that is output from a variable high pass filter and adjusting a corner frequency that is applied to a low pass filter from the heart rate metric that was extracted from the output from the variable high pass filter, respectively in combination with the other claim limitations. The closest prior art include US 2010/0222655 to Starr et al. (previously cited) which discloses a physiological signal processing system that includes a physiological sensor that is configured to generate a physiological waveform that includes cardiovascular and 

Double Patenting
In view of the approval of the terminal disclaimer filed on 2/18/2022, see approval mailed 2/22/2022, the double patenting rejections made against the claims in the office action of 11/26/2021 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,13 and 23 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,161,042 to Hartley et al. which teaches rate adaptive cardiac rhythm management device using transthoracic impedance which discloses adjusting a cutoff frequency of a variable low pass filter based on signals from a sense amplifier.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792